IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT B. EVELEIGH,                   NOT FINAL UNTIL TIME EXPIRES TO
MARGARET M. EVELEIGH,                 FILE MOTION FOR REHEARING AND
and CARL B. EVELEIGH, as              DISPOSITION THEREOF IF FILED
named trustees of the William C.
Eveleigh Family Trust,                CASE NO. 1D16-5165

      Appellants,

v.

WILLIAM C. EVELEIGH,

      Appellee.

_____________________________/

Opinion filed December 7, 2017.

An appeal from the Circuit Court for Duval County.
Peter L. Dearing, Judge.

Edmond E. Koester, Alex R. Figares, and Caroline Marisa Magliolo of Coleman,
Yavanovich & Koester, P.A., Naples, and Louis D. D'Agostino and Maria Vigilante
of Cheffy Passidomo, P.A., Naples, for Appellants.

Jack J. Aiello, John P. Cole, Jason P. Van Lenten, and Lauren V. Purdy of Gunster,
Yoakley & Stewart, P.A., West Palm Beach, and Robert Goldman and Jon Scuderi
of Goldman Felcoski & Stone, P.A., Naples, and for Appellee.

PER CURIAM.

      Appellee’s amended motion to dismiss is granted. This appeal is hereby

dismissed for lack of jurisdiction.

RAY, WINOKUR, and JAY, JJ., CONCUR.